 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIA VELAZQUEZ, individually and                   Case Nos.: 19-CV-2059 JLS (MDD)
     on behalf of all others similarly situated,                    20-CV-487 JLS (MDD)
12
                                        Plaintiff,
13                                                       ORDER APPROVING
     v.                                                  STIPULATION TO
14
                                                         VACATE JUDGMENT
     TEK-COLLECT INCORPORATED,
15
     doing business as TEKCOLLECT, INC.;
                                                         (19-CV-2059 ECF No. 29,
16   THE ORAL SURGERY & DENTAL
                                                          20-CV-487 ECF No. 38)
     IMPLANT SPECIALIST OF SAN
17
     DIEGO; and DOES 1 through 10
18   inclusive,
19                                   Defendants.
20
21         Presently before the Court is the Parties’ Stipulation to Vacate Judgment (“Stip.,”
22   19-CV-2059 ECF No. 29, 20-CV-487 ECF No. 38). Good cause appearing, the Stipulation
23   is APPROVED. The Court GRANTS the request to vacate judgment and DISMISSES
24   these cases in their entirety WITH PREJUDICE. The Clerk of the Court SHALL
25   ///
26   ///
27   ///
28   ///
                                                     1
                                                                              19-CV-2059 JLS (MDD)
                                                                               20-CV-487 JLS (MDD)
 1   VACATE the Clerk’s Judgment (19-CV-2059 ECF No. 26). As this concludes the
 2   litigation in these matters, the Clerk of the Court SHALL CLOSE the files.
 3         IT IS SO ORDERED.
 4   Dated: July 12, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                           19-CV-2059 JLS (MDD)
                                                                            20-CV-487 JLS (MDD)
